[Cite as Disciplinary Counsel v. Jones, 138 Ohio St. 3d 330, 2014-Ohio-809.]




                          DISCIPLINARY COUNSEL v. JONES.
 [Cite as Disciplinary Counsel v. Jones, 138 Ohio St. 3d 330, 2014-Ohio-809.]
Unauthorized practice of law—Preparation of deeds—Conduct enjoined.
    (No. 2013-0611—Submitted August 21, 2013—Decided March 12, 2014.)
   ON FINAL REPORT by the Board on the Unauthorized Practice of Law of the
                            Supreme Court, No. UPL 11-02.
                                ____________________
        Per Curiam.
        {¶ 1} On April 26, 2011, relator, disciplinary counsel, filed a complaint
with the Board on the Unauthorized Practice of Law against Thomas Jones Jr. of
Cleveland, Ohio.       The complaint alleged that Jones, who is not licensed to
practice law in Ohio, engaged in the unauthorized practice of law by preparing
and filing deeds for two homeowners on a total of four occasions and by
preparing and filing court pleadings and motions. The complaint alleged that
Jones and his business partner, disbarred attorney Michael Troy Watson,1
purchased properties in foreclosure for a nominal amount, typically $100, and
Jones and/or Watson prepared a quitclaim deed that was then executed by the
seller and filed with the county recorder’s office.
        {¶ 2} In response to relator’s complaint, Jones filed a motion to dismiss
on January 19, 2012.        The panel hearing this matter denied the motion and
ordered Jones to file an answer to the complaint on or before September 17, 2012.
Two days after that date, Jones filed another motion to dismiss, which the panel
denied. Jones never filed an answer, so on October 2, 2012, relator filed a motion
for default judgment, seeking (1) an injunction to prevent Jones from engaging in


1. Disciplinary Counsel v. Watson, 107 Ohio St. 3d 182, 2005-Ohio-6178, 837 N.E.2d 764.
                             SUPREME COURT OF OHIO




acts that constitute the unauthorized practice of law and (2) civil penalties of
$10,000 for each of the four instances when Jones practiced law, for an aggregate
civil penalty of $40,000. Upon consideration of the evidence submitted, the panel
granted relator’s motion for default judgment and recommended a civil penalty of
$2,500 for each count, for a total civil penalty of $10,000.
       {¶ 3} The board found that Jones engaged in the unauthorized practice of
law and recommends that we issue an order prohibiting Jones from engaging in
the unauthorized practice of law in the future and that we impose a civil penalty
of $10,000, pursuant to Gov.Bar R. VII(8)(B). We agree that Jones engaged in
the unauthorized practice of law; however, we modify the board’s recommended
sanction and find that a civil penalty is not appropriate under these circumstances.
Accordingly, we enjoin Jones from engaging in the unauthorized practice of law
and assess costs.
                                 Jones’s Conduct
                                  Chanel Triplett
       {¶ 4} In 2008, Chanel Triplett owned property on East 59th Street in
Cleveland, Ohio, that was subject to a secured mortgage held by Deutsche Bank,
National Trust Company.         On January 10, 2008, Deutsche Bank filed a
foreclosure complaint against Triplett, and on November 17, 2008, Triplett
transferred the property via quitclaim deed for $100 to Jones. Jones prepared the
deed, and it was filed with the Cuyahoga County Recorder’s Office.
       {¶ 5} Chanel Triplett also owned property on West 17th Street in
Cleveland. On December 7, 2008, she transferred this property to Jones and his
business partner, Watson, for $100 in a quitclaim deed that Jones prepared. This
deed was filed with the recorder’s office on February 4, 2009.
                                 Claudia Cammon
       {¶ 6} Claudia Cammon owned property on East 102d Street in Cleveland
that she sold to Jones for $100 in 2009. Jones prepared the quitclaim deed




                                          2
                                January Term, 2014




transferring the property from Cammon to Watson and himself.               Cammon
executed the deed, and it was later filed with the county recorder’s office.
       {¶ 7} Cammon also owned property on Southview Avenue in Cleveland.
She sold that property to Jones and Watson for $100, and they both prepared the
quitclaim deed for Cammon transferring the property to them. That deed was
later filed with the county recorder’s office.
          Respondent Engaged in the Unauthorized Practice of Law
       {¶ 8} “This court has original jurisdiction to define and regulate the
practice of law in Ohio, including the unauthorized practice of law. Article IV,
Section 2(B)(1)(g), Ohio Constitution; Cleveland Metro. Bar Assn. v. Davie, 133
Ohio St. 3d 202, 2012-Ohio-4328, 977 N.E.2d 606, ¶ 18.             The unauthorized
practice of law includes the provision of legal services for another by a person
who is neither admitted to the practice of law pursuant to Gov.Bar R. I nor
certified for the limited practice of law pursuant to Gov.Bar R. II. Geauga Cty.
Bar Assn. v. Haig, 129 Ohio St. 3d 601, 2011-Ohio-4271, 955 N.E.2d 352, ¶ 2;
Gov.Bar R. VII(2)(A)(1).” Disciplinary Counsel v. Casey, 138 Ohio St. 3d 38,
2013-Ohio-5284, 3 N.E.3d 168, ¶ 9.
       {¶ 9} We have previously said that “the practice of law embraces the
preparation of legal documents on another’s behalf, including deeds which
convey real property.” Disciplinary Counsel v. Doan, 77 Ohio St. 3d 236, 237,
673 N.E.2d 1272 (1997). See also Land Title Abstract & Trust Co. v. Dworken,
129 Ohio St. 23, 193 N.E. 650 (1934). We have consistently held that the
preparation of deeds for another constitutes the practice of law. Dayton Bar Assn.
v. Addison, 107 Ohio St. 3d 153, 2005-Ohio-6044, 837 N.E.2d 367, ¶ 11; Toledo
Bar Assn. v. Chelsea Title Agency of Dayton, Inc., 100 Ohio St. 3d 356, 2003-
Ohio-6453, 800 N.E.2d 29, ¶ 7; Kennedy at 117.
       {¶ 10} Although Jones genuinely believed that he was able to draft these
deeds because, as he asserted at oral argument, he was part of these transactions,



                                          3
                             SUPREME COURT OF OHIO




his position fails to account for the fact that he created the deeds for the seller of
the property, and not for himself, to execute. He therefore prepared the deed for
someone else, which, as we have previously noted, is clearly the practice of law.
                                     Sanctions
       {¶ 11} Because we find that Jones engaged in the unauthorized practice of
law with respect to the deeds that he prepared, we accept the board’s findings and
adopt its recommendation to enjoin Jones from engaging in the unauthorized
practice of law in the future. However, we modify the board’s recommendation
to assess a $10,000 civil penalty and find it appropriate not to impose a civil
penalty, because Jones engaged in relatively few acts of unauthorized legal
practice and did not charge a fee. Thomas Jones Jr. is enjoined from engaging in
the unauthorized practice of law, including all attempts to prepare legal papers on
behalf of any entity other than himself. Costs are taxed to Jones.
                                                              Judgment accordingly.
       O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                             ____________________
       Joseph M. Caligiuri, Chief Assistant Disciplinary Counsel, for relator.
       Thomas Jones Jr., pro se.
                          _________________________




                                          4